Exhibit 10.111

 

 

AMENDMENT NO. 5

 

AMENDMENT NO. 5 (this “Amendment”), dated as of March 28, 2003, between
ThermoView Industries, Inc. (“Company”) and GE Capital Equity Investments, Inc.
(“GE Capital”).

 

W I T N E S S E T H:

 

WHEREAS, Company and GE Capital are parties to that certain Securities Purchase
Agreement, dated as of July 8, 1999 (as from time to time amended, restated,
supplemented or otherwise modified, the “Purchase Agreement”, and unless the
context otherwise requires or unless otherwise defined herein, capitalized terms
used herein shall have the meanings assigned to them in the Purchase Agreement);
and

 

WHEREAS, Company is in default under the Purchase Agreement as of the date
hereof, and Company requested a waiver of such default and Event of Default (as
such term is defined in the Purchase Agreement) existing as of the date hereof,
as well as amendments to the Purchase Agreement as more particularly described
in this Amendment; and

 

WHEREAS, GE Capital is willing to waive such default and Event of Default
existing under the Purchase Agreement as of the date hereof, and to amend the
Purchase Agreement as more particularly described in this Amendment upon the
condition, among others, that Company execute and deliver this Amendment in
favor of GE Capital;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and on the terms and subject to the conditions as hereinafter set forth,
the parties hereto agree as follows:

 

SECTION 1.           AMENDMENTS TO THE PURCHASE AGREEMENT.  Effective as of the
Effective Date (as defined herein), the Purchase Agreement is amended as
follows:

 

1.1           By amending and restating Section 5.1(h)(i) of the Purchase
Agreement as follows:

 

“(i)  Free Cash Flow to Cash Interest Payments.  (i) Company will maintain a
ratio of Free Cash Flow to Cash Interest Payments equal to or greater than as
set forth below.  Such ratio shall be determined on a rolling 4 quarter basis
and measured to begin with the fiscal quarter ending on December 31, 2001 and as
of each fiscal quarter thereafter through and including the fiscal quarter
ending on June 30, 2004:

 

June 30, 2001

 

1.75 to 1.00

September 30, 2001

 

1.75 to 1.00

December 31, 2001

 

1.75 to 1.00

March 31, 2002

 

1.10 to 1.00

June 30, 2002

 

1.75 to 1.00

September 30, 2002

 

1.75 to 1.00

December 31, 2002

 

1.75 to 1.00

March 31, 2003

 

1.40 to 1.00

June 30, 2003

 

1.40 to 1.00

September 30, 2003

 

1.40 to 1.00

December 31, 2003
and thereafter”

 

1.75 to 1.00

 

77

--------------------------------------------------------------------------------


 

1.2           By amending and restating the chart included in Section 5.1(h)(ii)
of the Purchase Agreement as follows:

 

“(ii)  Funded Debt to EBITDA Ratio.  The ratio, calculated as of the end of each
fiscal quarter of Company beginning December 31, 2001 (each a “Calculation
Date”), of the consolidated (and combined, if applicable) Funded Debt of Company
as of each Calculation Date divided by the consolidated (and combined, if
applicable) EBITDA for Company for the four (4) fiscal quarters of Company
ending on the applicable Calculation Date shall not be greater than as set forth
opposite each Calculation Date below:

 

December 31, 2001

5.25 to 1.00

March 31, 2002

5.25 to 1.00

June 30, 2002

4.15 to 1.00

September 30, 2002

3.40 to 1.00

December 31, 2002

3.55 to 1.00

March 31, 2003

5.00 to 1.00

June 30, 2003

5.00 to 1.00

September 30, 2003

4.10 to 1.00

December 31, 2003

3.70 to 1.00

March 31, 2004 and thereafter”

3.15 to 1.00

 

1.3           By amending and restating Section 5.2(g) as follows:

 

“(g)         Restricted Payments.  Company shall not and shall not permit any
Subsidiary of Company to make any Restricted Payments nor shall Company permit
any Subsidiary to make such payments with respect to Company’s Stock, other than
regularly scheduled (i) “PIK” dividends accrued for the period from October 1,
2001 to December 31, 2002 on its outstanding Series D Preferred Stock, $.001 par
value, of Company (“Series D Preferred Stock”), and Series E Preferred Stock,
$.001 par value, of Company (“Series E Preferred Stock”), which payments shall
be in the form of Series D Preferred Stock and Series E Preferred Stock,
respectively and (ii) “PIK” or cash dividends accruing after January 1, 2003 on
the Series D Preferred Stock and Series E Preferred Stock; provided, however,
that no payments of dividends shall be permitted pursuant to clause (ii) above
if, (x) at the time of such payment, Company shall not be in compliance with the
provisions of Section 5.1(h) of this Agreement as such section is amended and
restated in Amendment No. 4 and Waiver, dated as of March 22, 2001, between
Purchaser and Company (without giving effect for purposes of this clause (x) to
the terms of any subsequent amendment to Section 5.1(h) of  this Agreement,
including, without limitation, Sections 1.1 and 1.2 of Amendment No. 5, dated as
of March 28, 2003, between Purchaser and Company) or (y) at the time of such
payment a Default or Event of Default shall have occurred and be continuing or
such payment would

 

78

--------------------------------------------------------------------------------


 

result in the occurrence of a Default or Event of Default.”

 

1.4           By amending and restating Section 5.2(k) as follows:

 

“(k)         Voluntary Prepayments on Subordinated Debt.  So long as the Note or
any portion thereof shall remain outstanding, Company shall not and shall not
permit any Subsidiary of Company to voluntarily prepay any amount in respect of
that certain Promissory Note dated as of March 22, 2001 by Company and its
Subsidiaries in favor of Stephen A. Hoffmann (the “Hoffmann Note”) or that
certain Promissory Note dated as of March 22, 2001 by Company and its
Subsidiaries in favor of Richard E. Bowlds (the “Bowlds Note”) or make any
amendments to the Hoffmann Note or the Bowlds Note.”

 

1.5           By amending and restating Section 7.1(k) as follows:

 

“(k)         So long as any Loan shall remain outstanding, Company or any of its
Subsidiaries shall make any principal payment or voluntarily prepay any amount
in connection with the Hoffmann Note or the Bowlds Note.”

 

SECTION 2.           WAIVER OF CERTAIN PROVISIONS.  Effective as of the
Effective Date, GE Capital hereby grants a waiver of Company’s and its
Subsidiaries’ non-compliance with the financial covenant contained in Section
5.1(h)(ii) of the Purchase Agreement for the quarter ending on December 31, 2002
and of the Event of Default that would otherwise result from a violation of that
sections as of the date hereof.

 

SECTION 3.           CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS
AMENDMENT.  Except as otherwise expressly provided herein, this Amendment shall
be effective as of December 31, 2002 (such date is referred to herein as the
“Effective Date”) so long as each of the following conditions shall have been
satisfied or provided for in a manner satisfactory to GE Capital or waived by GE
Capital on or prior to the Effective Date:

 

(a)           This Amendment shall have been fully executed and delivered by
each of the parties hereto.

 

(b)           Each of the Subsidiaries of Company party to the Guaranty and each
of the lenders party to the Ninth Amendment to Loan Agreement, Amendment to
Amended and Restated Promissory Notes and Waiver dated as of the date hereof
(the “Ninth Amendment”) shall have executed and delivered the applicable consent
included in the signature pages hereto.

 

(c)           The Ninth Amendment shall have been executed and delivered by each
of the parties thereto in form and substance satisfactory to GE Capital.

 

(d)           Company shall have obtained, and delivered to GE Capital a copy
of, each consent required in connection with this Amendment and the Ninth
Amendment.

 

(e)           Company shall have delivered to GE Capital a certificate of the
President of Company dated the date hereof, to the effect that, as of the date
hereof, no litigation not listed on Annex A hereto shall have been commenced
against Company or any of its Subsidiaries.

 

79

--------------------------------------------------------------------------------


 

SECTION 4.           EFFECT ON PURCHASE AGREEMENT.

 

(a)           On and after the Effective Date, each reference in the Purchase
Agreement to “this Agreement”, “herein”, “hereof”, “hereunder” or words of
similar import, shall mean and be a reference to the Purchase Agreement as
amended hereby.

 

(b)           Except as specifically amended above in connection herewith, the
Purchase Agreement shall remain in full force and effect and is hereby ratified
and confirmed.

 

(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of GE Capital under any of the Loan Documents or constitute a
waiver of any provision of any of the Loan Documents.

 

SECTION 5.           GOVERNING LAW.  THIS AMENDMENT AND THE OBLIGATIONS ARISING
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, EXCLUDING ITS CONFLICT OF LAWS RULES.

 

SECTION 6.           SECTION TITLES.  Section titles contained in this Amendment
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto.

 

SECTION 7.           COUNTERPARTS.  This Amendment may be executed in any number
of separate counterparts, each of which shall collectively and separately
constitute one agreement.

 

80

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

 

 

THERMOVIEW INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

 

Charles L. Smith,  President

 

 

 

 

 

GE CAPITAL EQUITY INVESTMENTS, INC.

 

 

 

 

 

By:

 

 

 

Duly Authorized signatory

 

81

--------------------------------------------------------------------------------


 

CONSENT OF THE GUARANTORS

 

The Subsidiaries of Company hereby (i) acknowledge receipt of a copy of this
Amendment and (ii) agree that the terms and provisions thereof shall not affect
in any way the obligations and liabilities of such Subsidiaries under the
Guaranty or any of the other Loan Documents, all of which obligations and
liabilities shall remain in full force and effect and each of which are hereby
reaffirmed.

 

 

THERMOVIEW INDUSTRIES, INC.

 

AMERICAN HOME DEVELOPERS CO., INC.

 

FIVE STAR BUILDERS, INC.

 

KEY HOME CREDIT, INC.

 

KEY HOME MORTGAGE, INC.

 

LEINGANG SIDING AND WINDOW, INC.

 

PRIMAX WINDOW CO.

 

PRECISION WINDOW MFG., INC.

 

ROLOX, INC.

 

TD WINDOWS, INC.

 

THERMAL LINE WINDOWS, INC.

 

THERMOVIEW OF MISSOURI, INC.

 

THERMO-TILT WINDOW COMPANY

 

THOMAS CONSTRUCTION, INC.

 

THERMO-SHIELD OF AMERICA (ARIZONA), INC.

 

THERMO-SHIELD OF AMERICA (MICHIGAN), INC.

 

THERMO-SHIELD COMPANY, LLC

 

THERMO-SHIELD OF AMERICA (WISCONSIN), LLC

 

THERMOVIEW ADVERTISING GROUP, INC.

 

 

 

 

 

By:

 

 

 

Charles L. Smith, President

 

82

--------------------------------------------------------------------------------


 

 

CONSENT OF LENDERS

 

 

 

 

 

GE CAPITAL EQUITY INVESTMENTS INC.

 

 

 

 

 

By:

 

 

 

  Name, Title

 

 

 

 

 

RODNEY H. THOMAS

 

 

 

 

 

 

 

 

 

 

CHARLES L. SMITH

 

 

 

 

 

 

 

 

 

 

ROBERT L. COX

 

 

 

 

 

 

 

 

 

 

ROBERT L. COX, II

 

 

 

 

 

 

 

 

 

 

STEPHEN A. HOFFMANN

 

 

 

 

 

 

 

 

 

 

MITCH M. WEXLER

 

 

 

 

 

 

 

 

 

 

STEPHEN TOWNZEN

 

 

 

 

 

 

83

--------------------------------------------------------------------------------


 

 

EMERGING BUSINESS SOLUTIONS, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

RONALD L. CARMICLE

 

 

 

 

 

 

 

 

 

 

RAYMOND C. DAUENHAUER

 

 

 

 

 

 

 

 

J. SHERMAN HENDERSON, III

 

 

 

 

 

 

 

 

 

 

BRUCE C. MERRICK

 

 

 

 

 

 

 

 

 

 

GEORGE T. UNDERHILL, II

 

 

 

 

 

 

 

 

 

 

DANIEL F. DOOLEY

 

 

 

 

 

 

84

--------------------------------------------------------------------------------